 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                              EASTERN DISTRICT OF CALIFORNIA
 5

 6   CHRISTOPHER LIPSEY,                                   CASE NO. 1:18-CV-0776 AWI SKO
 7                           Plaintiff
                                                           ORDER ON PLAINTIFF’S MOTION
 8                   v.                                    FOR RECONSIDERATION
 9   B. SEITZ, et al.,                                     (Doc. No. 15)
10                           Defendants
11

12

13          On December 20, 2018, this Court denied Plaintiff’s motion to recuse Magistrate Judge
14 Oberto and the undersigned. See Doc. No. 12.

15          On January 15, 2019, Plaintiff filed a one page motion styled “Section 455 Warning.” See
16 Doc. No. 15. This motion has been docketed as a motion for reconsideration. The motion is one

17 sentence. It sites Taylor v. O’Grady, 888 F.2d 1189 (7th Cir. 1989) and states that recusal is self-

18 executing and that Magistrate Judge Oberto is obliged to recuse herself. See id.

19          To the extent that Plaintiff is attempting to file a reconsideration motion, it will be denied.
20 This Court already performed a 28 U.S.C. § 455 analysis, cited and relied on controlling Ninth

21 Circuit and Supreme Court authority, and determined that Plaintiff’s motion to recuse was

22 meritless. See Doc. No. 12. A mere citation to non-binding out of circuit authority does not

23 undermine the Court’s order in any way or provide a basis for reconsideration.

24          To the extent that Plaintiff is not seeking reconsideration, his Section 455 Warning is
25 improper. He may disagree with the Court’s analysis, but that is no basis to file anything styled as

26 a “warning.” Any further attempts to file a “warning” will result in the filing being summarily
27 stricken. Further, the Court will not accept any further reconsideration motions regarding

28 Plaintiff’s earlier recusal motions.
 1                                              ORDER
 2        Accordingly, IT IS HEREBY ORDERED that:
 3 1.     Plaintiff’s motion for reconsideration (Doc. No. 15) is DENIED;
 4 2.     Plaintiff shall not file any further “warnings” with the Court;
 5 3.     No further requests for reconsideration of Plaintiff’s recusal motion will be permitted; and
 6 4.     This case is referred to the Magistrate Judge for further proceedings.
 7
     IT IS SO ORDERED.
 8

 9 Dated: January 17, 2019
                                               SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
